DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking device for locking the first support to the patient supporting device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 states “the first marking compound” and “the second marking compound” in line 6, but should read --the at least one first marking compound-- and --the at least one second marking compound--. 
Claim 13 states “a patient supporting device” but should read --the patient supporting device--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites that the at least one first making component is “disposed at a portion to be treated of a patient,” which positively recites the human body.  Suggested language would be --configured to be disposed at a portion to be treated of a patient--. 
Dependent claims 2-13 inherit the same deficiency and therefore are also rejected under 35 U.S.C. 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a movement monitoring device configured to monitor displacement and a control device configured to determine where a portion of the patient is moved in claim 1 and a prompting device configured to prompt a user in claim 12.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The movement monitoring device is interpreted as groups of beam transceiving units, of which the transceiving units can be a laser transceiver or infrared transceiver from claims 10 and 11. 
The control device is not clarified as a device, but compares the current displacement between markers to the preset displacement between markers (displacement at the start of treatment) as stated in the specification. 
The prompting device is not clarified as a device, but is stated that it may be a voice prompting device, a light prompting device, an image or text prompting device, or a combination of multiple prompting modes in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second marking components" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “one end” in claim 9 is a relative term which renders the claim indefinite. The term “one end” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “one end” is vague in nature and could be referring the edge of the patient supporting device, less specifically any of the four edges, or it could refer to a portion (quarter, half, etc.) of the top surface of the patient supporting device, therefore “one end” renders the claim indefinite.
Claim 11 recites the limitation "the beam transceiving unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, claim limitation “control device, connected to the movement monitoring device and configured to determine whether a position of the portion to be treated of the patient is moved according to the displacement monitored by the movement monitoring device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The control device is described as comparing the preset displacement between markers to the current displacement between marker but does not state a structure as to how this is processed, how the preset displacement is stored and what the control device does once it compares the displacements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 2-13 inherit the same deficiencies. 
In claim 12, claim limitation “a prompting device which is electrically connected to the control device and configured to prompt a user that the position of the portion to be treated of the patient is moved” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The prompting device is described as it may be a voice prompting device, a light prompting device, an image or text prompting device, or a combination of multiple prompting modes, but no structure for these additional generic devices or performing these prompts was provided in the claims or specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN106955421A) in view of D'Souza (US8042209B2).
Regarding claim 1, Ji discloses a position monitoring system (Page 2 lines 11-13 "The medical assist device is used to sense the position of at least one marker on a body during a radiation treatment and move the individual treatment position accordingly"), comprising a first support, configured to be movably connected to a patient supporting device (Figure 1B span "151" side plates "153A", "153B", Figured 1B and 1C shows side plates integrated as part of an elongated movable plate "130", see figures below,); at least one first marking component, disposed at a portion to be treated of a patient, at least one second marking component,  (Figure 4C marker "440B", see figure below. The marker is located on the chest region which is the portion of the body to be monitored for movement and treated.); at least one second marking component (Figure 4C marker "440A"), a movement monitoring device, disposed on the first support (Figure 4C sensor "450"), and a control device, connected to the movement monitoring device and configured to determine whether a position of the portion to be treated of the patient is moved according to the displacement monitored by the movement monitoring device (Page 6, lines 38-41 "The position signal is further transmitted to the controller 160, which includes a microprocessor and a memory unit (not shown), and can process the position signals of the above-mentioned markers transmitted from the sensor 150 and generate a displacement signal 40 accordingly.").

    PNG
    media_image1.png
    457
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    438
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    736
    media_image3.png
    Greyscale

Ji does not disclose at least one second marking component, disposed at a preset position and a movement monitoring device configured to monitor a displacement of the first marking component relative to the second marking component. D'Souza teaches that it is known to use at least one second marking component, disposed at a preset position (FIG. 1 marker "148" Col 8 lines 21-22 "In some embodiments a marker 148 is placed on or attached to patient support platform 120", see figure below. The marker being attached to the patient support platform means it doesn’t move during treatment, from start to finish and therefore is preset) and a movement monitoring device configured to monitor a displacement of the first marking component relative to the second marking component (Col 7, lines 58-63 "In some embodiments, the real-time state sensor system 140 is a set of two or more video sensors that detect the movement of the patient's outer surface (whether skin or clothing or other covering). In some embodiments, one or more markers that are easy to detect are placed on an outer surface of the patient." Col 8 lines 19-26 "In such embodiments, the real-time state sensor system 140 includes the marker whose position 142a, 143b are illustrated. In some embodiments a marker 148 is placed on or attached to patient support platform 120 so that positions 142a, 142b of one marker can be measured relative to the position of marker 148, such as embodiments in which the patient support structure 120 undergoes compensatory motion.") to provide a patient position detecting method and device for radiotherapy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Ji, with the first marker located at the treatment location, the second marker preset on the patient supporting device and the movement monitoring device to monitor the displacement between the first and second marker as taught by D’Souza, since such a modification would provide the predictable results of moving marker 440A to the patient support and enabling sensor “450” to measure the displacement between 440B and 440A, as it already does. 

    PNG
    media_image4.png
    613
    444
    media_image4.png
    Greyscale

Regarding claim 2, Ji discloses the first support is connected to the patient supporting device in a movable manner along a length direction of the patient supporting device (Figure 1B span "151" side plates "153A", "153B", first grove "155A" and "155B", see figure above. Page 6, lines 51-52 "In practical use, the 51 cross member 151 can be slid along the first grooves (155A and 155B) on the side plate.”
Regarding claim 3, Ji discloses a chute is disposed in the patient supporting device, and a length direction of the chute is parallel to the length direction of the patient supporting device (Figure 1B side plates "153A", "153B", first grove "155A" and "155B", see figure above. Figure 1B and 1C shows side plates integrated as part of an elongated movable plate "130"); and the first support has an end portion which is located in the chute and is in clearance-fit with the chute (Figure 1C bolt "163").
Regarding claim 4, Ji discloses the position monitoring system further comprises a locking device for fixing and locking the first support and the patient supporting device (Figure 1C Bolt "163" Page 7, lines 11-12 "As shown in the figure, a first groove 155A is disposed on the side plate 153A, and one end of the spanning member 151 is fixed on the first groove 155A by a bolt 163.").
Regarding claim 5, Ji discloses the locking device is a locking pin or a locking bolt (Figure 1C Bolt "163").
Regarding claim 6, Ji discloses wherein the first support comprises two end portions respectively connected to both sides of the patient supporting device in a width direction, and a connecting portion connecting the two end portions, and the patient can be accommodated between the first support and the patient supporting device (See Figure 4C above, where the support device crosses over the patient support, attaching on both sides allowing the patient to lie between the support and the patient support.)
Regarding claim 10, Ji discloses the movement monitoring device comprises at least two groups of beam transceiving units, and correspondingly, the at least one first marking component and the at least one second marking component are all marking components capable of reflecting a light beam (Figure 5, laser sensor "550A" and "550B", see figure below. Page 6, line 35 "The above two markers are preferably made of a reflective material (for example, a reflective cloth),"); wherein a group of beam transceiving units corresponds to one marking component capable of reflecting the light beam (Page 10 lines 4-5 "Here, the medical assistance device 500 utilizes multi-point sensing technology to improve the performance of the medical assistance device 500 ." Where the multiple sensors target different markers).

    PNG
    media_image5.png
    513
    639
    media_image5.png
    Greyscale

Regarding claim 12, Ji discloses the position monitoring system further comprises: a prompting device which is electrically connected to the control device and configured to prompt a user that the position of the portion to be treated of the patient is moved (Figure 4C display device "460", see figure above. Page 8, lines 49-51 "The actual displacement condition of the marker, the detected original signal is transmitted to a controller (not shown in the figure), and the processed physical quantity of the chest and the abdomen is synchronously presented on the screen of the display device 460" The presentation of the current location of the markers on the screen is the prompt of the patient moving).
Regarding claim 13, Ji does not disclose a radiotherapy device comprising the patient supporting device and the position monitoring system. D’Souza does disclose the incorporation of the patient supporting structure and the real-time state sensor system into a radiotherapy device as set forth in Figure 1 (see below) to provide a complete radiotherapy system that compensates for patient movement in real-time.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Ji, by incorporating the disclosed patient position monitoring system into a radiotherapy system as taught by D’Souza, since such a modification would provide the predictable results of a compatible radiotherapy device with real-time patient position monitoring.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN106955421A) in and D'Souza (US8042209B2), further referred to a “Ji modified” as applied to claim 1 above, and further in view of Lidstrom (US20140275698A1).
Regarding claim 7, Ji modified does disclose a second support and a second marking component, but does not disclose the at least one second marking component being disposed on a second support. Lidstrom teaches that it is known the at least one second marking component is disposed on a second support, and the at least one second marking component is disposed at the preset position by the second support (Fig 6a. Patient fixation arrangement "28", reference tool "31", reference marks "32" and stand "33", see figure below. Paragraph [0058] "Furthermore, a reference tool 31 comprising reference markers 32 is positioned in a fixed position relative to the patient fixation arrangement 28 and the patient positioning unit 20.") to provide a device for tracking a patient’s head movement.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Lidstrom, with the marker mounted on the support as taught by Lidstrom, since such a modification would provide the predictable results of incorporating the second support without interfering with the first support and utilizing Ji’s multi point tracking to measure the displacement between the two markers.
Regarding claim 8, Lidstrom further discloses the second support is a U-shaped support and U-shaped arms of the U-shaped support are respectively provided with the second marking components (Fig 6a. Patient fixation arrangement "28", reference tool "31", reference marks "32" and stand "33", see figure below.  Paragraph [0058] "In FIGS. 6a and 6b, a reference tool 31 comprising three markers 32 is shown mounted to the patient fixation arrangement 28. The reference tool 31 may be attached to the patient fixation arrangement 28 via a stand 33.").
Regarding claim 9, Lidstrom further discloses the preset position is one end of the patient supporting device (Fig 6a. Patient fixation arrangement "28", reference tool "31", reference marks "32" and stand "33", see figure below. The patient fixation arrangement with the reference tool and marks attached can be described as being position on one end of the patient supporting device).

    PNG
    media_image6.png
    328
    364
    media_image6.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN106955421A) in and D'Souza (US8042209B2), further referred to a “Ji modified” as applied to claim 1 and 10 above, and further in view of Grossman (US3813553A).
Regarding claim 11, Ji modified discloses the beam transceiving unit is a laser sensor but does not explicitly state that the beam transceiving unit is a laser transceiver. Grossman teaches that it is known "laser transceiver includes a single objective lens system positioned for both transmission and reception of laser energy, a detector, and a tiltable mirror system for alternatively directing transmitted laser energy onto said objective lens system and said received laser energy onto said detector" as set forth in the Abstract to provide a device that can transmit a laser and received the reflected energy. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Ji modified, by replacing the laser sensor with a laser transceiver as taught by Grossman, since such a modification would provide the predictable results of a laser sensor that can both transmit and detect laser energy without altering the Ji modified system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.D.H./
Examiner, Art Unit 3791                                                                                                                                                                                         
/THADDEUS B COX/Primary Examiner, Art Unit 3791